Title: To Thomas Jefferson from Peachy Ridgeway Gilmer, 14 January 1821
From: Gilmer, Peachy Ridgeway
To: Jefferson, Thomas


Dr Sir
Liberty
14th Jany 1821
Mrs. Trist some time ago presented me a campeachy chair, which had been sent for her, to Monticello. and informed me that you had been so obliging, as to offer to send it to Poplar Forest. I have since heard nothing of it. and should be glad to get it, If at Poplar Forest you will do me the favour, to direct Mr. Yancey, to deliver it to me— If at Monticello, I will request Mr. Minor to forward it by his boat, to James River and have it sent to Lynchburg. I should not have troubled you with any notice of the matter, but presume that amongst concerns of so much more importance, it has been forgotten.Very Respectfully Yr. Obt. Servt.P. R. Gilmer